In consolidated proceedings pursuant to Real *746Property Tax Law article 7 to review assessments made on certain real property for the tax years 1976/1977 to 1980/ 1981 inclusive, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (McGinity, J.), entered February 6, 1986, which, inter alia, reduced the assessments.
Ordered that the order and judgment is affirmed, with costs.
The issues raised on this appeal were fully determined on the prior appeal in this case (Matter of Continental Assur. Co. v Mayor of Inc. Vil. of Lynbrook, 113 AD2d 795, appeal dismissed 66 NY2d 915), and appellants concede that the order and judgment appealed from "was rendered pursuant to and in compliance with [the] mandate” of this court. Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.